Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a real time cognitive reasoning using a circuit with varying confidence level alerts by a combination of operation as recited in the claims, including: receiving, by an A-B circuit, a first set of data results and a second set of data results comprising binary data points to compare the first set of data results to a weighted second set of data results; transferring a first unit of charge from a first charge capacitor to a collection capacitor for each of the first set of data results that indicates a positive data point to increase the charge on the collection capacitor; transferring a second unit of charge from a second charge capacitor to the collection capacitor for each of the second set of data results that indicates a positive data point to decreases the charge on the collection capacitor; 2AUS820160975US01triggering a first sense amp on if the charge on the collection capacitor exceeds a first charge threshold, indicating that the positive data points in the first set of data results is greater than the positive data points in the second set of data results to a first statistical significance with a first confidence level; and triggering a second sense amp on the A-B circuit if the charge on the collection exceeds a second charge threshold, indicating that the positive data points in the first set of data results is greater than the positive data points in the second set of data results to a second statistical significance with a second confidence level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon disclosing circuits with capacitor for performing subtraction is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182